Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed February 17, 2021 in response to the Office Action of November 17, 2021 is acknowledged and has been entered. Claims 1, 3-6 and 8-16 have been amended. Claim 2 has been canceled. Claims 17-19 are new. Claims 1 and 3-19 are pending and under examination in this Office action.

Response to Argument
The objection to claim 2 is now withdrawn in view of the claim cancellation. 
The rejections to claims 1-14 and 16 under 35 U.S.C. 101 are now withdrawn in view of the claim amendment.
The claim interpretation under 35 U.S.C. 112(f) to claims 1-6 and 16 is now withdrawn in view of the claim amendment. 
The rejection to claims 6-7 under 35 U.S.C. 112(b) is now withdrawn in view of the claim amendment.
The rejection to claims 1-5 and 8-16 under 35 U.S.C. 102(a)(2) is now withdrawn in view of the claim amendment. After reconsideration, new ground of rejection is now made.
The rejection to claims 6-7 under 35 U.S.C. 103 is now withdrawn in view of the claim amendment. After reconsideration, new ground of rejection is now made.

Examiner’s Notes
Applicant is advised that should claim 3 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al., US 2016/0249856 A1, hereinafter Miller, in view of Starner et al., US 2016/0161240 A1, hereinafter Starner.

Claim 1. Miller teaches in FIGS.1 and 2 a motion estimation system for estimating a motion of a driver of a mobile body, the motion estimation system comprising: 
“a first motion sensor (120 and 103B) adapted to be worn on the driver in the mobile body and detect a motion of a head of the occupant” (Col.2, ll.60-61: when a user wearing the HMD enters a vehicle, the user may secure the phone to the vehicle; Col.4, ll.30-33: the tracking device 120 may be worn by a user in a manner such that the second inertial sensor 103B is mounted to an object, such as a user’s head. The second inertial sensor 103B generates a signal indicating movement of the object; and FIG.2) – the vehicle, as illustrated in FIG.2, is considered the “mobile body” as claimed; 
“a second motion sensor (102 and 103A) configured to be fixed to the mobile body and detect a motion of the mobile body” (Col.4, ll.34-40: the first inertial sensor 103A is mounted to the portable device 102. When the portable device 102 is placed on a surface of a vehicle or any other moveable platform carrying the user and the tracking device 120, the system 100 utilizes the signal generated by the first inertial sensor 103A to determine a frame of reference and Col.3, ll.5-7: since the phone is secured to the vehicle, the frame of reference is associated with the vehicle) – the frame of reference is considered the motion of the mobile body; and 
“a microcomputer (100) configured to obtain the motion of the head of the driver and the motion of the mobile body and to estimate a movement of the head of the driver made by the driver based on a difference between the motion of the head of the driver and the motion of the mobile body” (Col.4, ll.40-53: the system 100 processes the signals from the first inertial sensor and the second inertial sensor to track movement of the object within the frame of reference…the system 100 can tact, detect and/or monitor movement of the object relative to the vehicle…the system determines a difference…between the signal of the first inertial sensor and the signal of the second inertial sensor to track, detect, and/or monitor movement of the object relative to the frame of reference), wherein
“the first motion sensor includes a head gyro sensor (736) configured to measure an angular velocity of the head of the driver” (Col.4, ll.30-33: the second inertial sensor 103B is mounted to an object, such as a user’s head. The second inertial sensor 103B generates a signal indicating movement of the object; Col.20, ll.42-44: the sensor components include…a gyroscope 736) – the gyroscope is the “gyro sensor” as claimed, which measures the angular velocity of its rotation in a reference frame; 
“the second motion sensor includes a mobile body gyro sensor (736) configured to measure an angular velocity of the mobile body” (Col.4, ll.34-40: the first inertial sensor 103A is mounted to the portable device 102. When the portable device 102 is placed on a surface of a vehicle or any other moveable platform carrying the user and the tracking device 120, the system 100 utilizes the signal generated by the first inertial sensor 103A to determine a frame of reference; and Col.20, ll.42-44: the sensor components include…a gyroscope 736) – the frame of reference is considered the motion of the mobile body,
“the microcomputer is further configured to estimate the movement of the head of the driver by referencing measurement information of the head gyro sensor and measurement information of the mobile body gyro sensor” (Col.20, ll.42-44: the sensor components include…a gyroscope 736; and Col.4, ll.40-53: the system 100 processes the signals from the first inertial sensor and the second inertial sensor to track movement of the object within the frame of reference…the system 100 can tact, detect and/or monitor movement of the object relative to the vehicle) – when the inertial sensors are gyro sensors, the movement is estimated based on the measurement information of the gyro sensors.

Miller does not teach that the microcomputer is further configured to determine a face orientation of the driver with respect to a moving direction of the mobile body by referencing the measurement information of the head gyro sensor and the measurement information of the mobile body gyro sensor.
However, in an analogous wearable and mobile motion tracking for determining relative position field of endeavor, Starner teaches such a feature. 
First, both Miller and Starner teaches a head-mounted device/display and a mobile device both comprising a gyro sensor for motion tracking. Both of the head-mounted devices of Miller and Starner are in a form of glasses (Miller: FIG.1, 120; and Starner: FIG.1, 102) that are adapted to be worn and secured on the face of a driver driving the mobile body, ex, a vehicle. Both of the mobile devices of Miller and Starner are in a form of a mobile phone (Miller: FIG.1, 102; and Starner: FIG.4, 408). 
In regard to the claimed limitation of “determining a face orientation of the driver with respect to a moving direction of the mobile body by referencing the measurement information of the head gyro sensor and the measurement information of the mobile body gyro sensor”, Starner first teaches that the measurement information of the head gyro sensor and the measurement information of the mobile device gyro sensor is determined ([0059]: an HMD or a mobile phone may receive data that is indicative of movement of the HMD and/or data that is indicative of movement of the tracking device, such as data from a gyroscope…The computing device may then analyze such sensor data and determine that it is characteristic of movement along the forward-backward body axis).
Starner further teaches that the measurement information is used as a reference for the microcomputer to determine a head orientation of the driver with respect to the moving direction of the mobile device ([0062]: when the wearer is engaged in an action such as driving, it may often be the case that the wearer has a tracking device such as a mobile phone…nearby; [0063]: the HMD may use the HMD’s orientation with respect to the wearer’s body as a measure of the orientation of the wearer’s head with respect to the wearer’s body; [0024]: The HMD can then use  the information to determine the orientation of the HMD with respect to the tracking device).

(1) In regard to the claimed feature of “face orientation”, Starner teaches that a head orientation is determined. Starner additionally teaches that the HMD is aligns with the driver’s head ([0063]: the HMD may generally be assumed to align with the wearer’s head) and is secured to a user’s face (FIG.1A: a pair of glasses; and [0028]: the center frame support 108 and the extending side-arms 114, 116 are configured to secure the head-mounted device 102 to a user’s face via a use’s nose and ears, respectively).
Since the HMD is secured to a driver’s face, and the face anatomically is at a fixed position, i.e., the front side, of the head, either the orientation of the HMD or the orientation of the head determined by the HMD can be reasonably referring to the “face orientation” as claimed.
(2) In regard to the claimed feature of the “mobile body gyro sensor”, Miller already teaches that the mobile body gyro sensor is a gyro sensor on a mobile device mounted on the mobile body (Miller: Col.4, ll.34-40, see above p.4). Starner teaches that the gyro sensor is on the mobile device, and the mobile device can be carried by the driver or placed nearby. When Miller and Starner are combined, the mobile device mounted to the mobile body in Miller is considered equivalent to the mobile device placed nearby in Starner. Hence, such a mobile device gyro sensor of Starner is also considered the “mobile body gyro sensor” as claimed. 
(3) In regard to the face orientation being relative to a moving direction of the mobile body, Starner teaches in [0024]: orientation of the HMD with respect to the tracking device; [0060]: the wearer’s body is typically facing in the direction they are moving and [0063]: the orientation of the wearer’s head with respect to the wearer’s body. When the driver drives the mobile body that has the mobile device mounted thereon, the driver’s body, the mobile device and the mobile body would all be moving in the same moving direction. Hence, the face orientation (the orientation of HMD or the orientation of the wearer’s head) is determined with respect to a moving direction of the mobile body (the tracking device or the wearer’s body both move in the same moving direction as the mobile body moves).
 
Hence, Miller and Starner combined is considered having sufficient teaching for the claimed limitation of the microcomputer is further configured to “determine a face orientation of the driver with respect to a moving direction of the mobile body by referencing the measurement information of the head gyro sensor and the measurement information of the mobile body gyro sensor”.
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the microcomputer of Miller employ such a feature associated with being further configured to “determine a face orientation of the driver with respect to a moving direction of the mobile body by referencing the measurement information of the head gyro sensor and the measurement information of the mobile body gyro sensor” as taught in Starner for the advantage of providing a real-time user interaction for mission-critical or safety-critical applicants such as in a public safety or aviation setting, as suggested in Starner, [0006]. 

Claim 3. Miller and Starner combined teaches all the limitations of claim 1.
Miller further teaches that 
“the first motion sensor further includes a head acceleration sensor (734) configured to measure an acceleration of the head of the driver” (Col.4, ll.30-33: the second inertial sensor 103B is mounted to an object, such as a user’s head. The second inertial sensor 103B generates a signal indicating movement of the object; Col.20, ll.42-44: the sensor components include…an accelerometer 734; and Col.21, ll.16-17: the accelerometer 734 is configured to measure proper acceleration); 
“the second motion sensor further includes a mobile body acceleration sensor (734) configured to measure an acceleration of the mobile body (Col.4, ll.34-40: the first inertial sensor 103A is mounted to the portable device 102. When the portable device 102 is placed on a surface of a vehicle or any other moveable platform carrying the user and the tracking device 120, the system 100 utilizes the signal generated by the first inertial sensor 103A to determine a frame of reference; Col.20, ll.42-44: the sensor components include… an accelerometer 734; and Col.21, ll.16-17: the accelerometer 734 is configured to measure proper acceleration) – the frame of reference is considered the motion of the mobile body; and
“the microcomputer is further configured to estimate the movement of the head of the driver by referencing measurement information of the head acceleration sensor and measurement information of the mobile body acceleration sensor” (Col.20, ll.42-44: the sensor components include…an accelerometer 734; and Col.4, ll.40-53: the system 100 processes the signals from the first inertial sensor and the second inertial sensor to track movement of the object within the frame of reference…the system 100 can tact, detect and/or monitor movement of the object relative to the vehicle) - when the inertial sensors are acceleration sensors, the movement is estimated based on the measurement information of the acceleration sensors.  

Claim 4. Miller and Starner combined teaches all the limitations of claim 3.
Miller further teaches that
“the first motion sensor further includes a head magnetic sensor (728) configured to measure a magnetic field applied to the first motion sensor” (Col.4, ll.30-33: the second inertial sensor 103B is mounted to an object, such as a user’s head. The second inertial sensor 103B generates a signal indicating movement of the object; Col.20, ll.42-44: the sensor components include…a magnetometer 728; and ; and Col.20, ll.49-50: the magnetometer 728 is configured to measure the strength and direction of a magnetic field);  
“the second motion sensor further includes a mobile body magnetic sensor (728) configured to measure a magnetic field applied to the second motion sensor” (Col.4, ll.34-40: the first inertial sensor 103A is mounted to the portable device 102. When the portable device 102 is placed on a surface of a vehicle or any other moveable platform carrying the user and the tracking device 120, the system 100 utilizes the signal generated by the first inertial sensor 103A to determine a frame of reference; Col.20, ll.42-44: the sensor components include… a magnetometer 728; and Col.20, ll.49-50: the magnetometer 728 is configured to measure the strength and direction of a magnetic field) – the frame of reference is considered the motion of the mobile body; and
“the microcomputer is further configured to estimate the movement of the head of the driver by referencing measurement information of the head magnetic sensor and measurement information of the mobile body magnetic sensor” (Col.20, ll.42-44: the sensor components include…a magnetometer 728; and Col.4, ll.40-53: the system 100 processes the signals from the first inertial sensor and the second inertial sensor to track movement of the object within the frame of reference…the system 100 can tact, detect and/or monitor movement of the object relative to the vehicle) - when the inertial sensors are magnetic sensors, the movement is estimated based on the measurement information of the magnetic sensors.  .  

Claim 5. Miller and Starner combined teaches all the limitations of claim 1.
Miller further teaches that 
“the first motion sensor further includes a head acceleration sensor (734) configured to measure an acceleration of the head of the driver” (Col.4, ll.30-33: the second inertial sensor 103B is mounted to an object, such as a user’s head. The second inertial sensor 103B generates a signal indicating movement of the object; Col.20, ll.42-44: the sensor components include…an accelerometer 734; and Col.21, ll.16-17: the accelerometer 734 is configured to measure proper acceleration); 
“the second motion sensor further includes a mobile body acceleration sensor (734) configured to measure an acceleration of the mobile body (Col.4, ll.34-40: the first inertial sensor 103A is mounted to the portable device 102. When the portable device 102 is placed on a surface of a vehicle or any other moveable platform carrying the user and the tracking device 120, the system 100 utilizes the signal generated by the first inertial sensor 103A to determine a frame of reference; Col.20, ll.42-44: the sensor components include… an accelerometer 734; and Col.21, ll.16-17: the accelerometer 734 is configured to measure proper acceleration) – the frame of reference is considered the motion of the mobile body; and
“the microcomputer is further configured to estimate the movement of the head of the driver by referencing measurement information of the head acceleration sensor and measurement information of the mobile body acceleration sensor” (Col.20, ll.42-44: the sensor components include…an accelerometer 734; and Col.4, ll.40-53: the system 100 processes the signals from the first inertial sensor and the second inertial sensor to track movement of the object within the frame of reference…the system 100 can tact, detect and/or monitor movement of the object relative to the vehicle) - when the inertial sensors are acceleration sensors, the movement is estimated based on the measurement information of the acceleration sensors.  

Claim 8. Miller and Starner combined teaches all the limitations of claim 1.
Miller further teaches that 
“the first motion sensor is further adapted to be worn on the head of the driver” (Col.4, ll.30-33: the tracking device 120 may be worn by a user in a manner such that the second inertial sensor 103B is mounted to an object, such as a user’s head).  

Claim 9. Miller and Starner combined teaches all the limitations of claim 1.
Miller further teaches that
“the first motion sensor is included in eyeglasses adapted to be worn on the head of the driver” (FIG.2: eyeglasses).  

Claim 10. Miller and Starner combined teaches all the limitations of claim 1.
Miller further teaches that 
“the second motion sensor is included in a portable terminal carried into the mobile body by the driver” (Col.6, ll.57-58: the portable device 102 may be any type of computing device, such as a mobile phone; and Col.2, ll.60-61: when a user searing the HMD enters a vehicle, the user may secure the phone to the vehicle).  

Claim 11. Miller and Starner combined teaches all the limitations of claim 1.
Miller further teaches that 
“the second motion sensor is further configured to be attached to the mobile body and restricted from moving relatively with respect to the mobile body” (Col.2, ll.61-63: the user may secure the phone to the vehicle, e.g.,…affix the phone to the vehicle; and Col.3, ll.5-8: since the phone is secured to the vehicle, the frame of reference is associated with the vehicle).  

Claim 12. Miller and Starner combined teaches all the limitations of claim 1.
Miller further teaches that 
Col.7, ll.9-12: the tracking device 120 may be any type of device. In some examples, the tracking device may be a wearable device as such a watch, HMD or any other device used to track and/or monitor the movement of an object); 
“the second motion sensor is included in a vehicle-mounted device mounted on the mobile body” (Col.4, ll.34-40: the first inertial sensor 103A is mounted to the portable device 102; Col.6, ll.57-56: the portable device 102 may be any type of computing device, such as a mobile phone; and Col.2, ll.61-63: the user may secure the phone to the vehicle, e.g.,…affix the phone to the vehicle) – the mobile phone secured to the vehicle is the “vehicle-mounted device” as claimed; and 
“the microcomputer is included in the vehicle-mounted device” (Col.9, ll.4-6: FIG.4: aspects of a routine 400 for providing enhanced motion tracking using a transportable inertial sensor; Col.9., ll.44-57: FIGS.5-7: the operations of the routine 400…one or more of the operations of the routine 400 may alternatively or additionally be implemented, at least in aprt, by the tracking module 105 of the portable device and/or the tracking module 105 of the tracking device).  

Claim 13. Miller and Starner combined teaches all the limitations of claim 1.
Miller further teaches that
“the first motion sensor is included in a wearable device adapted to be worn on the occupant” (Col.7, ll.9-12: the tracking device 120 may be any type of device. In some examples, the tracking device may be a wearable device as such a watch, HMD or any other device used to track and/or monitor the movement of an object); 
“the second motion sensor is included in a vehicle-mounted device mounted on the mobile body” (Col.4, ll.34-40: the first inertial sensor 103A is mounted to the portable device 102; Col.6, ll.57-56: the portable device 102 may be any type of computing device, such as a mobile phone; and Col.2, ll.61-63: the user may secure the phone to the vehicle, e.g.,…affix the phone to the vehicle) – the mobile phone secured to the vehicle is the “vehicle-mounted device” as claimed; and 
“the microcomputer is included in the wearable device” (Col.9, ll.4-6: FIG.4: aspects of a routine 400 for providing enhanced motion tracking using a transportable inertial sensor; Col.9., ll.44-57: FIGS.5-7: the operations of the routine 400…one or more of the operations of the routine 400 may alternatively or additionally be implemented, at least in aprt, by the tracking module 105 of the portable device and/or the tracking module 105 of the tracking device).  

Claim 14. Miller and Starner combined teaches all the limitations of claim 1.
Miller further teaches that
“an information display unit configured to display information indicating an operating state of the microcomputer” (Col.6, ll.63-66: the portable device 102 may include a display interface for displaying data; and Col.7, ll.3-5: one or more sensors, such as the first sensor 103A, may be used to generate data and/or a signal indicating a movement and/or a user input gesture).  

Claim 15. Miller teaches in FIGS.1 and 2 a motion estimation method for estimating a motion of a driver of a mobile body and executed by at least one processor, the motion estimation method comprising: 
“obtaining a motion of a head of the driver in the mobile body and the motion of the head of the driver being detected by a wearable device worn on the driver” (Col.2, ll.60-61: when a user wearing the HMD enters a vehicle, the user may secure the phone to the vehicle; Col.4, ll.30-33: the tracking device 120 may be worn by a user in a manner such that the second inertial sensor 103B is mounted to an object, such as a user’s head. The second inertial sensor 103B generates a signal indicating movement of the object; and FIG.2) – the vehicle, as illustrated in FIG.2, is considered the “mobile body” as claimed; 
“obtaining measurement information from the wearable device” (Col.4, ll.30-33: the second inertial sensor 103B is mounted to an object, such as a user’s head. The second inertial sensor 103B generates a signal indicating movement of the object; Col.20, ll.42-44: the sensor components include…a gyroscope 736) – the signal from the second inertial sensor 103B is the “measurement information” as claimed;
“obtaining a motion of the mobile body, the motion of the mobile body being detected by a vehicle-mounted device mounted on the mobile body” (Col.4, ll.34-40: the first inertial sensor 103A is mounted to the portable device 102. When the portable device 102 is placed on a surface of a vehicle or any other moveable platform carrying the user and the tracking device 120, the system 100 utilizes the signal generated by the first inertial sensor 103A to determine a frame of reference and Col.3, ll.5-7: since the phone is secured to the vehicle, the frame of reference is associated with the vehicle) – the frame of reference is considered the motion of the mobile body; 
“obtaining measurement information from the vehicle-mounted device” (Col.4, ll.34-40: the first inertial sensor 103A is mounted to the portable device 102. When the portable device 102 is placed on a surface of a vehicle or any other moveable platform carrying the user and the tracking device 120, the system 100 utilizes the signal generated by the first inertial sensor 103A to determine a frame of reference; and Col.20, ll.42-44: the sensor components include…a gyroscope 736) – the signal from the first inertial sensor 103A is the “measurement information” as claimed;
“estimating a movement of the head made by the driver based on a difference between the motion of the head of the driver and the motion of the mobile body” (Col.4, ll.40-53: the system 100 processes the signals from the first inertial sensor and the second inertial sensor to track movement of the object within the frame of reference…the system 100 can tact, detect and/or monitor movement of the object relative to the vehicle…the system determines a difference…between the signal of the first inertial sensor and the signal of the second inertial sensor to track, detect, and/or monitor movement of the object relative to the frame of reference), wherein
 “estimating the movement of the head of the driver by referencing measurement information from the wearable device and measurement information from the vehicle-mounted device” (Col.20, ll.42-44: the sensor components include…a gyroscope 736; and Col.4, ll.40-53: the system 100 processes the signals from the first inertial sensor and the second inertial sensor to track movement of the object within the frame of reference…the system 100 can tact, detect and/or monitor movement of the object relative to the vehicle) – when the inertial sensors are gyro sensors, the movement is estimated based on the measurement information of the gyro sensors.

Miller does not teach determining a face orientation of the driver with respect to a moving direction of the mobile body by referencing the measurement information of the wearable device and the measurement information from the vehicle-mounted device.
However, in an analogous wearable and mobile motion tracking for determining relative position field of endeavor, Starner teaches such a feature. 
First, both Miller and Starner teaches a wearable device and a vehicle-mounted device both are configured for motion tracking. Both of the wearable devices of Miller and Starner are in a form of glasses (Miller: FIG.1, 120; and Starner: FIG.1, 102) that are adapted to be worn and secured on the face of a driver driving the mobile body, ex, a vehicle. Both of the vehicle-mounted devices of Miller and Starner are in a form of a mobile phone (Miller: FIG.1, 102; and Starner: FIG.4, 408). 
In regard to the claimed limitation of “determining a face orientation of the driver with respect to a moving direction of the mobile body by referencing the measurement information of the wearable device and the measurement information from the vehicle-mounted device”, Starner first teaches that the measurement information of the wearable device and the measurement information of vehicle-mounted device is [0059]: an HMD or a mobile phone may receive data that is indicative of movement of the HMD and/or data that is indicative of movement of the tracking device, such as data from a gyroscope…The computing device may then analyze such sensor data and determine that it is characteristic of movement along the forward-backward body axis).
Starner further teaches that the measurement information is used as a reference for the microcomputer to determine a head orientation of the driver with respect to the moving direction of the mobile device ([0062]: when the wearer is engaged in an action such as driving, it may often be the case that the wearer has a tracking device such as a mobile phone…nearby; [0063]: the HMD may use the HMD’s orientation with respect to the wearer’s body as a measure of the orientation of the wearer’s head with respect to the wearer’s body; [0024]: The HMD can then use  the information to determine the orientation of the HMD with respect to the tracking device).
The above underlined portions are what the above teaching of Starner differs from the recited claim language. Consideration is as the following:
(1) In regard to the claimed feature of “face orientation”, Starner teaches that a head orientation is determined. Starner additionally teaches that the HMD is aligns with the driver’s head ([0063]: the HMD may generally be assumed to align with the wearer’s head) and is secured to a user’s face (FIG.1A: a pair of glasses; and [0028]: the center frame support 108 and the extending side-arms 114, 116 are configured to secure the head-mounted device 102 to a user’s face via a use’s nose and ears, respectively).

(2) In regard to the claimed feature of the “vehicle-mounted device”, Miller already teaches that the vehicle-mounted device is a mobile phone mounted on the vehicle (Miller: Col.4, ll.34-40, see above p.18). Starner teaches that the mobile device can be carried by the driver or placed nearby. When Miller and Starner are combined, the mobile device mounted to the mobile body in Miller is considered equivalent to the mobile device placed nearby in Starner. Hence, such a mobile device of Starner is considered the “vehicle-mounted device” as claimed. 
(3) In regard to the face orientation being relative to a moving direction of the mobile body, Starner teaches in [0024]: orientation of the HMD with respect to the tracking device; [0060]: the wearer’s body is typically facing in the direction they are moving and [0063]: the orientation of the wearer’s head with respect to the wearer’s body. When the driver drives the mobile body that has the mobile device mounted thereon, the driver’s body, the mobile device and the mobile body would all be moving in the same moving direction. Hence, the face orientation (the orientation of HMD or the orientation of the wearer’s head) is determined with respect to a moving direction of the mobile body (the tracking device or the wearer’s body both move in the same moving direction as the mobile body moves).
 

 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the microcomputer of Miller employ such a feature associated with being further configured to “determining a face orientation of the driver with respect to a moving direction of the mobile body by referencing the measurement information of the wearable device and the measurement information from the vehicle-mounted device” as taught in Starner for the advantage of providing a real-time user interaction for mission-critical or safety-critical applicants such as in a public safety or aviation setting, as suggested in Starner, [0006]. 

Claim 16. Miller teaches in FIGS.1 and 2 a wearable device employed in a motion estimation system for estimating a motion of a driver of a mobile body, the wearable device comprising: 
“a first motion sensor (120 and 103B) configured to detect a motion of a head of the driver in the mobile body, adapted to be worn on the driver in the mobile body and detect a motion of a head of the occupant” (Col.2, ll.60-61: when a user wearing the HMD enters a vehicle, the user may secure the phone to the vehicle; Col.4, ll.30-33: the tracking device 120 may be worn by a user in a manner such that the second inertial sensor 103B is mounted to an object, such as a user’s head. The second inertial sensor 103B generates a signal indicating movement of the object; and FIG.2) – the vehicle, as illustrated in FIG.2, is considered the “mobile body” as claimed, wherein the motion estimation system includes: 
“a second motion sensor (102 and 103A) configured to be fixed to the mobile body and detect a motion of the mobile body” (Col.4, ll.34-40: the first inertial sensor 103A is mounted to the portable device 102. When the portable device 102 is placed on a surface of a vehicle or any other moveable platform carrying the user and the tracking device 120, the system 100 utilizes the signal generated by the first inertial sensor 103A to determine a frame of reference and Col.3, ll.5-7: since the phone is secured to the vehicle, the frame of reference is associated with the vehicle) – the frame of reference is considered the motion of the mobile body; and 
“a microcomputer (100) configured to obtain the motion of the head of the driver and the motion of the mobile body and to estimate a movement of the head of the driver made by the driver based on a difference between the motion of the head of the driver and the motion of the mobile body” (Col.4, ll.40-53: the system 100 processes the signals from the first inertial sensor and the second inertial sensor to track movement of the object within the frame of reference…the system 100 can tact, detect and/or monitor movement of the object relative to the vehicle…the system determines a difference…between the signal of the first inertial sensor and the signal of the second inertial sensor to track, detect, and/or monitor movement of the object relative to the frame of reference), wherein
“the first motion sensor includes a head gyro sensor (736) configured to measure an angular velocity of the head of the driver” (Col.4, ll.30-33: the second inertial sensor 103B is mounted to an object, such as a user’s head. The second inertial sensor 103B generates a signal indicating movement of the object; Col.20, ll.42-44: the sensor components include…a gyroscope 736) – the gyroscope is the “gyro sensor” as claimed, which measures the angular velocity of its rotation in a reference frame; 
“the second motion sensor includes a mobile body gyro sensor (736) configured to measure an angular velocity of the mobile body” (Col.4, ll.34-40: the first inertial sensor 103A is mounted to the portable device 102. When the portable device 102 is placed on a surface of a vehicle or any other moveable platform carrying the user and the tracking device 120, the system 100 utilizes the signal generated by the first inertial sensor 103A to determine a frame of reference; and Col.20, ll.42-44: the sensor components include…a gyroscope 736) – the frame of reference is considered the motion of the mobile body,
“the microcomputer is further configured to estimate the movement of the head of the driver by referencing measurement information of the head gyro sensor and measurement information of the mobile body gyro sensor” (Col.20, ll.42-44: the sensor components include…a gyroscope 736; and Col.4, ll.40-53: the system 100 processes the signals from the first inertial sensor and the second inertial sensor to track movement of the object within the frame of reference…the system 100 can tact, detect and/or monitor movement of the object relative to the vehicle) – when the inertial sensors are gyro sensors, the movement is estimated based on the measurement information of the gyro sensors.


However, in an analogous wearable and mobile motion tracking for determining relative position field of endeavor, Starner teaches such a feature. 
First, both Miller and Starner teaches a head-mounted device/display and a mobile device both comprising a gyro sensor for motion tracking. Both of the head-mounted devices of Miller and Starner are in a form of glasses (Miller: FIG.1, 120; and Starner: FIG.1, 102) that are adapted to be worn and secured on the face of a driver driving the mobile body, ex, a vehicle. Both of the mobile devices of Miller and Starner are in a form of a mobile phone (Miller: FIG.1, 102; and Starner: FIG.4, 408). 
In regard to the claimed limitation of “determining a face orientation of the driver with respect to a moving direction of the mobile body by referencing the measurement information of the head gyro sensor and the measurement information of the mobile body gyro sensor”, Starner first teaches that the measurement information of the head gyro sensor and the measurement information of the mobile device gyro sensor is determined ([0059]: an HMD or a mobile phone may receive data that is indicative of movement of the HMD and/or data that is indicative of movement of the tracking device, such as data from a gyroscope…The computing device may then analyze such sensor data and determine that it is characteristic of movement along the forward-backward body axis).
Starner further teaches that the measurement information is used as a reference for the microcomputer to determine a head orientation of the driver with respect to the moving direction of the mobile device ([0062]: when the wearer is engaged in an action such as driving, it may often be the case that the wearer has a tracking device such as a mobile phone…nearby; [0063]: the HMD may use the HMD’s orientation with respect to the wearer’s body as a measure of the orientation of the wearer’s head with respect to the wearer’s body; [0024]: The HMD can then use  the information to determine the orientation of the HMD with respect to the tracking device).
The above underlined portions are what the above teaching of Starner differs from the recited claim language. Consideration is as the following:
(1) In regard to the claimed feature of “face orientation”, Starner teaches that a head orientation is determined. Starner additionally teaches that the HMD is aligns with the driver’s head ([0063]: the HMD may generally be assumed to align with the wearer’s head) and is secured to a user’s face (FIG.1A: a pair of glasses; and [0028]: the center frame support 108 and the extending side-arms 114, 116 are configured to secure the head-mounted device 102 to a user’s face via a use’s nose and ears, respectively).
Since the HMD is secured to a driver’s face, and the face anatomically is at a fixed position, i.e., the front side, of the head, either the orientation of the HMD or the orientation of the head determined by the HMD can be reasonably referring to the “face orientation” as claimed.
Miller: Col.4, ll.34-40, see above p.23). Starner teaches that the gyro sensor is on the mobile device, and the mobile device can be carried by the driver or placed nearby. When Miller and Starner are combined, the mobile device mounted to the mobile body in Miller is considered equivalent to the mobile device placed nearby in Starner. Hence, such a mobile device gyro sensor of Starner is also considered the “mobile body gyro sensor” as claimed. 
(3) In regard to the face orientation being relative to a moving direction of the mobile body, Starner teaches in [0024]: orientation of the HMD with respect to the tracking device; [0060]: the wearer’s body is typically facing in the direction they are moving and [0063]: the orientation of the wearer’s head with respect to the wearer’s body. When the driver drives the mobile body that has the mobile device mounted thereon, the driver’s body, the mobile device and the mobile body would all be moving in the same moving direction. Hence, the face orientation (the orientation of HMD or the orientation of the wearer’s head) is determined with respect to a moving direction of the mobile body (the tracking device or the wearer’s body both move in the same moving direction as the mobile body moves).
 
Hence, Miller and Starner combined is considered having sufficient teaching for the claimed limitation of the microcomputer is further configured to “determine a face orientation of the driver with respect to a moving direction of the mobile body by 
 Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the microcomputer of Miller employ such a feature associated with being further configured to “determine a face orientation of the driver with respect to a moving direction of the mobile body by referencing the measurement information of the head gyro sensor and the measurement information of the mobile body gyro sensor” as taught in Starner for the advantage of providing a real-time user interaction for mission-critical or safety-critical applicants such as in a public safety or aviation setting, as suggested in Starner, [0006]. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Starner, as applied to claim 1, further in view of Johns et al., US 9,007,220 B2, hereinafter Johns.

Claim 6. Miller and Starner combined teaches all the limitation of claim 1, including the feature of “the estimation of the movement of the head of the occupant” (Miller: Col.4, ll.30-33, Col.20, ll.42-44 and Col.21, ll.16-17), and the motion of the mobile body is estimated “according to the measurement information of the mobile body acceleration sensor” (Miller: Col.4, ll.34-40, Col.20, ll.42-44 and Col.21, ll.16-17). As applied to claim 3, in Miller, the frame of reference is considered the motion of the mobile body. 
Miller in FIG.4 teaches that routine proceeds operation 405 to obtain contextual data of the tracking module (Col.10, ll.14-15), and the contextual data may indicate if a car is running (Col.10, ll.41-43). The routine then proceeds operation 407 to 409 (the YES route) to determine the movement of the object relative to the frame of reference only if the frame of reference is established. 
 Since Miller teaches such a condition of proceeding to the estimation of the movement of the head, i.e., the estimation is performed only when the frame of reference is established, Miller is considered implicitly teaching that the estimation of the movement of the head is not performed, i.e., interrupted, when a frame of reference is not established. Such a condition of “when a frame of reference is not established” is considered the “interruption condition that is preliminarily set” as claimed.
Note that as aforementioned and as applied to claim 3, the frame of reference is considered the motion of the mobile body, or more specifically the acceleration of the mobile body.  
	If Miller and Starner combined is considered not providing clear and explicit teaching of the claimed feature, in an analogous of monitoring a head motion in a vehicle field of endeavor, Johns teaches that
	“the estimation of the movement of the head of the occupant is interrupted when the motion of the mobile body satisfies an interruption condition that is preliminarily set” (Claim 1, step f) the device is a pair of spectacles and the microprocessor analyzes the data from said three-dimensional accelerometer to determine if the vehicle is in motion; and Abstract: the motion sensor is an accelerometer to provide data that allows the head position to be analyzed…The device collects data from an accelerometer worn by the driver to detect if the vehicle is in motion…If the vehicle is not in motion data is not processed).
	As John teaches a microprocessor implemented analysis, the condition of “if the vehicle is not in motion” is considered the “interruption condition that is preliminarily set” as claimed. When such a condition is met (i.e., the vehicle is no in motion), the data is not processed (the estimation is interrupted).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the motion estimation system of Miller and Starner combined employ such a feature associated with “the estimation of the movement of the head of the occupant is interrupted when the motion of the mobile body according to the measurement information of the mobile body acceleration sensor satisfies an interruption condition that is preliminarily set” that is taught in Johns for the advantage of providing an improved method of monitoring overall alertness when the vehicle is in motion, as suggested in Johns, Col.1, ll.65-66 and Col.2, ll.55-57.

Claim 7. Miller and Starner combined teaches all the limitation of claim 6. 
Neither Miller nor Starner explicit teaches the claimed interruption conditions. 
However, in an analogous of monitoring a head motion in a vehicle field of endeavor, Johns teaches that
Claim 1, step f) the device is a pair of spectacles and the microprocessor analyzes the data from said three-dimensional accelerometer to determine if the vehicle is in motion; and Abstract: the motion sensor I an accelerometer to provide data that allows the head position to be analyzed…The device collects data from an accelerometer worn by the driver to detect if the vehicle is in motion…If the vehicle is not in motion data is not processed).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the motion estimation system of Miller employ an interruption condition of “when the mobile body is not moving” that is taught in Johns for the advantage of providing an improved method of monitoring overall alertness when the vehicle is in motion, as suggested in Johns, Col.1, ll.65-66 and Col.2, ll.55-57.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Starner, as applied to claim 3, further in view of Kim et al., US 2016/0095539, hereinafter Kim.

Claim 17. Miller and Starner combined teaches all the limitation of claims 1 and 3, including the features of the measurement information of the head gyro sensor, the head acceleration sensor, the mobile body gyro sensor and the mobile body acceleration sensor (Miller: Col.2, ll.60-61 and Col.4, ll.30-40, Col.20, ll.42-44 and Col.21, ll.16-17).

However, in an analogous motion tracking with a wearable device field of endeavor, Kim teaches that
 “the measurement information of the gyro sensor is corrected with the measurement information of the acceleration sensor” ([0060]: the control unit 130 can correct the rotation angular velocity measured by a gyroscope by reflecting the rotation angle measured by an acceleration sensor).
The rotation angular velocity is considered the “measurement information of the gyro sensor” and the rotation angle measured by an acceleration sensor is considered the “measurement information of an acceleration sensor”. Since the rotation angle and the rotation angular velocity refer to the rotation of the same object, when Miller, Starner and Kim combined, it reads on the claimed limitation that the measurement information of the head gyro sensor is corrected with the measurement information of the head acceleration sensor, and the measurement information of the mobile body gyro sensor is corrected with the measurement information of the mobile body acceleration sensor.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the system of Miller and Starner combined employ such a feature associated with being further configured to the measurement information of the gyro sensor is corrected with the measurement information of the acceleration sensor” as taught in Kim for the advantage of providing a corrected rotation angular velocity, as suggested in Kim, [0060] providing the wearable device with a more accurate motion tracking function. 

Claims 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Starner, as applied to claim 1, further in view of Riley et al., US 2015/0314681 A1, hereinafter Riley.

Claim 18. Miller and Starner combined teaches all the limitation of claim 1, including the features of “the microcomputers configured to monitor the movement of the head of the driver” (Miller: Col.4, ll.40-53).
Miller further teaches that a warning is output to the driver (Col.12, ll.23-26: the indication generated by the tracking device may be any signal, sound, light and/or a mechanical actuation. For example, an element of a user interface may appear and/or a sound may be generated to alert a user).
Neither Miller nor Starner teaches that the microcomputer is further configured to output a warning in response to a frequency at which the driver confirms a surrounding of the mobile body decreasing over a predetermined duration
However, in an analogous motion tracking for driving safety field of endeavor, Riley teaches that the microcomputer is further configured to 
“output a warning in response to a frequency at which the driver confirms a surrounding of the mobile body decreasing over a predetermined duration” ([0047]: the method 400 determines…a scanning frequency score (block 406)…Scanning frequency score can be determined…A vehicle operator 106 who is drowsy may not look from the road to check the mirrors and speed indicator with sufficient frequency; [0048]: the method 500 may determine a mirror checking score, look-away score, scanning frequency score, and gaze fixation score; and [0051]: when the vehicle operator impairment alert system has determined that the vehicle operator is impaired, the vehicle operator impairment alert system alerts the vehicle operator using a haptic alert; and FIG.3, block 310: if the distractedness score is below an impairment threshold value, the vehicle operator impairment alert system may determine that the vehicle operator is impaired).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the microcomputer of Miller and Starner combined employ such a feature of “output a warning in response to a frequency at which the driver confirms a surrounding of the mobile body decreasing over a predetermined duration” as taught in Riley for the advantage of “alerting a vehicle operator of vehicle operator impairment and to a device that can determine operator impairment and provide a haptic alert”, as suggested in Riley, [0001]. 

Claim 19. Miller and Starner combined teaches all the limitation of claim 1, including the features of “the face orientation of the driver, as determined by the microcomputer” (Starner: [0028], [0062], and [0063]).
Starner further teaches that the face orientation is for tracking the driver’s motion for “safety-critical application (Starner, [0006]).
Neither Miller nor Starner teaches that the application is specifically for determining at least one of (i) a quality degradation of a safety confirming action, (ii) an abnormal driving state of the mobile body, and (iii) an abnormal health state of the driver. 
Riley teaches that the motion tracking of a vehicle operator is for 
“determining at least one of (i) a quality degradation of a safety confirming action, (ii) an abnormal driving state of the mobile body, and (iii) an abnormal health state of the driver” (FIG.3, block 310: if the distractedness score is below an impairment threshold value, the vehicle operator impairment alert system may determine that the vehicle operator is impaired; FIG.4: blocks 402-408: determine blink rate score, head nod score, scanning frequency score and gaze fixation score; and FIG.5, blocks 502-508: determine mirror checking score, look-away score, scanning frequency score and gaze fixation score).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the microcomputer of Miller and Starner combined employ such a feature of determining a face orientation for the application of “determines at least one of (i) a quality degradation of a safety confirming action, (ii) an abnormal driving state of the mobile body, and (iii) an abnormal health state of the driver” as taught in Riley for the advantage of “alerting a vehicle operator of vehicle operator impairment and to a device that can determine operator impairment and provide a haptic alert”, as suggested in Riley, [0001]. 

Response to Argument
	Applicant’s arguments in regard to the rejections to claims 1-16 under 35 U.S.C. 102 (a)(2) and 103 have been fully considered but they are moot. In view of the claim 
In the new ground of rejection, Miller remains being relied upon for the teaching of a motion estimation system and a wearable device employed in a motion estimation system that comprise a head gyro sensor, a mobile body gyro sensor and a microcomputer. The newly cited Starner is relied upon for the teaching of determining a face orientation of the driver with respect to a moving direction of the mobile body by referencing the measurement information of the head gyro sensor or a wearable device and the measurement information of the mobile body gyro sensor or a vehicle-mounted device.
	In regard to the newly added claim 17, the newly cited Kim is relied upon for the teaching of a correction of the gyro sensor measurement data by an acceleration sensor measurement information at the same location.
	In regard to the newly added claims 18 and 19, the motion tracking of Starner is in regard to a vehicle driver and Starner explicitly teaches in [0006] that such a motion tracking is for a “safety-critical application. The newly cited Riley is relied upon for the further teaching of an impairment scoring and thresholding process for evaluating various driver condition such as scores of a scanning frequency, a mirror checking, or look-away. These evaluations determines the driver’s health state, driving state or a safety confirming action. Riley further teaches that a haptic alert is output to notify the driver when an impairment is determined. 
	Based on the above consideration, claims 1 and 3-19 are rejected. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793